United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 21-1260
                        ___________________________

                               Lee Michael Pederson

                        lllllllllllllllllllllPlaintiff - Appellant

                                           v.

               Phillip Frost; CoCrystal Pharma, Inc.; Daniel Fisher

                      lllllllllllllllllllllDefendants - Appellees
                                       ____________

                    Appeal from United States District Court
                         for the District of Minnesota
                                 ____________

                          Submitted: December 23, 2021
                            Filed: December 29, 2021
                                 [Unpublished]
                                 ____________

Before BENTON, KELLY, and KOBES, Circuit Judges.
                           ____________

PER CURIAM.

       Lee Pederson appeals the district court’s1 dismissal of his pro se diversity
action for lack of personal jurisdiction. Upon de novo review, see Whaley v. Esebag,

      1
       The Honorable Joan N. Ericksen, United States District Judge for the District
of Minnesota, adopting the report and recommendations of the Honorable David T.
Schultz, United States Magistrate Judge for the District of Minnesota.
946 F.3d 447, 451 (8th Cir. 2020) (standard of review), we affirm. We find that
Pederson is precluded from relitigating whether his telephone and email contact with,
and prior legal representation of, defendants or their agents constituted sufficient
minimum contacts to establish personal jurisdiction over them in the District of
Minnesota, as this court previously decided they were not. See Pederson v. Frost, 951
F.3d 977, 980-81 (8th Cir. 2020) (holding these contacts were insufficient to establish
constitutionally required minimum contacts); Pohlmann v. Bil-Jax, Inc., 176 F.3d
1110, 1112 (8th Cir. 1999) (applying issue preclusion to questions of personal
jurisdiction). We find that defendants’ other contacts with Minnesota--their
settlement of a California real estate lawsuit, which allegedly harmed Pederson in
Minnesota, and their alleged participation in nationwide securities schemes--were
also insufficient to establish personal jurisdiction. See Bristol-Myers Squibb Co. v.
Superior Ct. of Cal., 137 S. Ct. 1773, 1781 (2017) (absent connection between forum
and underlying controversy, specific personal jurisdiction is lacking, regardless of
extent of defendant’s unconnected activities in state); Walden v. Fiore, 571 U.S. 277,
290 (2014) (proper question is not where plaintiff experienced injury, but whether
defendant’s conduct connects him to forum in meaningful way); Whaley, 946 F.3d
at 452 (factors considered in determining whether defendant’s contacts with forum
are sufficient). As Pederson does not meaningfully argue the district court’s
imposition of sanctions under Federal Rule of Civil Procedure 11, he has waived the
issue. See United States v. Pacheco-Poo, 952 F.3d 950, 953-54 (8th Cir. 2020)
(appellant waived argument, as he failed to cite any case or detail any facts in support
thereof).

     The judgment is affirmed. See 8th Cir. R. 47B. We deny the parties’ pending
motions to supplement the record.
                     ______________________________




                                          -2-